MEMORANDUM **
Angel Munoz Morales and Alejandra Munoz, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from *612an immigration judge’s decision denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005).
Petitioners’ contention that the agency violated their due process rights by disregarding their daughters’ medical records is not supported by the record and does not amount to a colorable constitutional claim. See id. at 930 (“[tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction”).
Petitioners’ contention that their removal would violate due process by infringing on their right to family unity is unavailing. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir.1978); see also Mamanee v. INS, 566 F.2d 1103, 1106 (9th Cir.1977).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.